Title: From James Madison to Mark Langdon Hill, [post–17] April 1820
From: Madison, James
To: Hill, Mark Langdon


                
                    Dr. Sir
                    [post–17] apl. 1820
                
                I have recd. yr. favor of the 17. enclosing 2 letters from Mr. Jefferson, one to the late Govr. Langdon, the other to yrself, and a copy of your printed address to yr. Constts. on the Missouri question. The letters I return as you desired. Mr. J. was very right I think in not assenting to the publicn of his letter to yr. uncle.
                I was myself, intimately acquainted with yr. Uncle, and cheerfully concur in all the praise Mr. J. bestows on him. He was a true patriot, & a good man; with a noble way of thinking and a frankness & warmth of heart, that made his friends love him much as it did me in a high degree, & disarmed his enemies of some of the asperity indulged towards others.
                The candid view you have given of the Missi. question is well calculated to assuage the party zeal which it generated. As long as the conciliatory spirit which produced the Constn. remains in the mass of the people and the several parts of the Union understand the deep interest which every part has in maintaining it, these stormy subjects will soon blow over, and the people on the return of calm, be more disposed to consider wherein their interests agree, than wherein their opinions differ. The very discords to which they find themselves subject even under the guardianship of a United Govt. premonish them of the tempestuous hostilities which await a dissolution of it. I did not know that I had so much personal concern in the length of the Session, as I find I had by its effect on your intended visit. I well know how much room there is for a sympathetic recollection of the political scenes thro wch. we have passed, and shd. have found the pleasure of seeing you increased by the tranquil review wch. our conversations might have taken of them. I cannot but hope that a future oppy. will repair the disappt., and that It may still be in my power to express to you, under my vine & fig tree, the esteem & friendly respects of which I pray you to accept this paper assurance at Washington.
            